Citation Nr: 1126365	
Decision Date: 07/13/11    Archive Date: 07/19/11

DOCKET NO.  11-06 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left shoulder disorder.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

Erin E. Conway, Law Clerk


INTRODUCTION

The Veteran served on active duty from February 1995 to March 2001.

The matter has come before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Buffalo, New York Department of Veterans Affairs (VA) Regional Office (RO).

The underlying issue of service connection for a left shoulder disorder is addressed in the REMAND portion of the decision below, and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

FINDINGS OF FACT

1. An unappealed January 2003 rating decision denied service connection for a disability manifested by bilateral shoulder pain. 

2. The additional evidence received since the time of the final January 2003 rating decision is neither cumulative nor redundant of evidence of record at the time of the prior denial, relates to unestablished facts necessary to substantiate the claim of entitlement to service connection for a left shoulder disorder, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The January 2003 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 19.32, 20.302(b) (2010).

2.  Evidence received since January 2003 to reopen the claim of entitlement to service connection for a left shoulder disorder is new and material, and therefore the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS 

Duties to Notify and Assist 

In November 2000, the Veterans Claims Assistance Act of 2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2010). To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA and its implementing regulations require that upon the submission of a substantially complete application for benefits, VA must notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, the regulations define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  Considering the present case in light of the above criteria, and in view of the favorable disposition as to the only issue being finally decided at this time, the Board finds that all notification and development action necessary to render a fair decision on this matter has been accomplished. 

Analysis 

The Veteran's claim of entitlement to service connection for bilateral shoulder pain was denied in a January 2003 RO rating decision. The RO based its denial on a determination that although the service treatment records (STRs) revealed treatment for left shoulder injuries in 1997 and 1999, there was no evidence of a current disability.  There was also no indication that bilateral shoulder pain had been continuously present from the time of service.  Rather, the in-service complaints were found to have been associated with acute conditions that resolved without residual prior to separation.

The Veteran did not submit a notice of disagreement with the January 2003 rating decision for bilateral shoulder pain within the time period allotted for appeal.  Thus, the January 2003 RO rating decision became final as to the evidence then of record and is not subject to revision on the same factual basis. See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.302, 20.1103.  

In September 2009, the Veteran again submitted a claim of service connection for a left shoulder disorder.  Because the January 2003 rating decision for bilateral shoulder pain included consideration of any left shoulder disorder, the claim is a request to reopen the previously denied left shoulder claim.

In general, a final decision may be reopened by the submission of new and material evidence.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim(s) sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  "New and material evidence" can be construed as that which would contribute to a more complete picture of the circumstances surrounding the origin of a veteran's disability or injury, even when it would not be enough to convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998). 

The provisions of 38 U.S.C.A. § 5108  require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened. See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996). For purposes of the "new and material" analysis, the credibility of the evidence is presumed. Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

The Code of Federal Regulations defines "new" evidence as evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  In this regard, the evidence associated with the claims file following the January 2003 rating decision includes VA medical records and private medical records. Specifically, a November 2009 VA examination includes a diagnosis of a left shoulder disorder and reflects the Veteran's report of shoulder pain. Additionally, an August 2010 opinion from a private medical provider states that the Veteran's left shoulder disorder is related to his military service.  This evidence is new because it was not before the adjudicator in January 2003, and it is not duplicative of other evidence in the record at that time. 

The Code of Federal Regulations defines "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The evidence discussed above, specifically the VA and private medical examinations, indicate the presence of a current disorder and show a possible connection to the Veteran's service.  This information is material to the issues of whether the Veteran has a current left shoulder disorder, and whether there is a nexus linking such a disorder to his active service.  

Based on the foregoing , the Board finds that new and material evidence has been received, and thus the request to reopen the claim is granted.  To this extent, the appeal is allowed.


ORDER

New and material evidence having been received, the application to reopen a claim of service connection for a left shoulder disorder is granted.


REMAND

The Board's decision above reopens the claim of service connection for a left shoulder disorder.  Upon review, the Board finds that remand is necessary for further evidentiary development regarding the merits of the claim, as will be discussed below.

In a January 2011 statement in support of claim, the Veteran's representative indicates that new medical evidence is available.  Specifically, he identified VAMC Syracuse medical treatment records that were not previously included in the case file.  This evidence was described to include results of MRI testing, as well as follow-up treatment with the Veteran's primary care provider.  The March 2011 supplemental statement of the case also makes reference to a December 2010 MRI, and treatment by a private provider in January 2011.  However, no records of either a December 2010 MRI or subsequent VA or private treatment are currently included in the case file.  As such, efforts should be made to obtain this potentially relevant evidence. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all VA medical records pertaining to the Veteran that are not already included in the claims file.  In particular, any treatment records from the Syracuse VAMC, and any records relating to a December 2010 MRI.  

2. The RO/AMC should send the Veteran and his representative a letter requesting that the Veteran provide information, and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to this claim, including the medical records from private treatment in January 2011 for a left shoulder disorder.  All records obtained pursuant to this request must be included in the Veteran's claims file.

3. Thereafter, the RO/AMC should readjudicate the claim of service connection for left shoulder disorder in light of the additional evidence obtained.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case.  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


Department of Veterans Affairs


